     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.1 Page 1 of 12



 1
     MARTIN & BONTRAGER, APC
 2   G. Thomas Martin, III (SBN 218456)
     Nicholas J. Bontrager (SBN 252114)
 3
     6464 W. Sunset Blvd., Ste. 960
 4   Los Angeles, CA 90028
 5
     T: (323) 940-1700
     F: (323) 238-8095
 6   Tom@mblawapc.com
 7   Nick@mblawapc.com
 8

 9                     UNITED STATES DISTRICT COURT
10
                     SOUTHERN DISTRICT OF CALIFORNIA

11                             )
     AMANDA ACOSTA, individually              Case No.: '19CV0954 JAH BGS
12                             )
     and on behalf of all others similarly
     situated,                 )              CLASS ACTION
13
                               )
14   Plaintiff,                )              CLASS ACTION COMPLAINT
                               )              FOR DAMAGES
15
           vs.                 )
16                             )              DEMAND FOR JURY TRIAL
17
     PATENAUDE & FELIX, A      )
     PROFESSIONAL CORPORATION, )
18                             )
19                             )
     Defendant                 )
20
                               )
21                             )
22
                               )

23
                                   INTRODUCTION
24
           1.    Plaintiff AMANDA ACOSTA (“Plaintiff”) brings the instant class
25
     action claims against Defendant PATENAUDE & FELIX, A PROFESSIONAL
26
     CORPORATION (“Defendant”) seeking redress for herself and the putative class
27
     under the Federal Fair Debt Collection Practices Act (“FDCPA”), which was
28
     enacted to “eliminate abusive debt collection practices by debt collectors.” 15


                                       1
                            CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.2 Page 2 of 12



 1
     U.S.C. 1692(e).    Defendant conducts its debt collection business in flagrant
 2   violation of the FDCPA by systematically and uniformly overshadowing
 3   consumers’ rights to dispute their debt or request validation of same, rights
 4   guaranteed by 15 U.S.C. § 1692g(b).
 5                                    JURISDICTION
 6         2.     This Court has federal question jurisdiction pursuant to 15 U.S.C. §
 7   1692k(d) and 28 U.S.C. § 1331, since the claims alleged against the Defendant
 8   arose under the FDCPA.
 9         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2),
10   in that a substantial portion of the acts giving rise to this action occurred in this
11   District as Defendant’s corporate Headquarters is located in San Diego, California
12   and operates throughout San Diego County on a virtual daily basis in collecting
13   debts from consumers.
14                                       PARTIES
15         4.          Plaintiff is an adult individual residing in Colorado, and is a
16   “consumer” as the term is defined by 15 U.S.C. § 1692a(3), in that the alleged
17   debt that Defendant sought to collect from her was originally incurred, if at all,
18   for personal, family or household purposes and are therefore consumer debts
19   within the meaning of 15 U.S.C. § 1692a(5).
20         5.     Defendant is a professional corporation with its principal place of
21   business at located in San Diego, California. The principal purpose of Defendant
22   is the collection of debts in this state and numerous other states, and Defendant
23   regularly attempts to collect consumer debts alleged to be due to another using the
24   mail and telephone. Defendant is a ‘‘debt collector’’ as defined by the FDCPA,
25   15 U.S.C. § 1692a(6).
26                              STATEMENT OF FACTS
27   A.    The Account
28         6.     At some point prior to Apriul 2019, Plaintiff allegedly took out a
     retail consumer credit line for the Target branded retail store chain. Plaintiff used

                                        2
                             CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.3 Page 3 of 12



 1
     the card to make routine household and consumer purchases for her home. As
 2   such, Plaintiff incurred a “debt” arising out of a transaction in which the money,
 3   property, insurance, or services which are the subject of the transaction are
 4   primarily for personal, family, or household purpose, and, therefore meets the
 5   definition of a “debt” under 15 U.S.C. § 1692a(5).
 6         7.    The account subsequently went into arrears.
 7         8.    Thereafter, Defendant obtained The Account from Target and sent
 8   Plaintiff a written collection correspondence in an attempt to collect on The
 9   Account.
10   B.    The Unlawful Collection Letter
11         9.    On or about April 22, 2019, Defendant sent Plaintiff an initial
12   collection letter. A redacted copy of the Letter is annexed hereto and made a part
13   of this Complaint as Exhibit A. To the left center said correspondence is the
14   notation “MINIMUM DUE” of $235.00 and a “DUE DATE” of May 16, 2019.
15   Notably, Defendant thus demanded immediate and full payment of the
16   “MINIMUM DUE” within twenty-four (24) days of the date of the
17   correspondence.
18   C.    The Letter Misleads Plaintiff and Similar Consumers and is Deceptive
19         10.   Under the FDCPA, validation notices must be effectively
20   communicated, and may not be overshadowed, confounded, or eviscerated by
21   other language or words as seen from the perspective of the least sophisticated
22   consumer.
23         11.   In stating that Plaintiff must make a payment within twenty-four (24)
24   days in order to bring the account current and cease collection activity, Defendant
25   falsely and deceptively advises a consumer that he or she must make the choice
26   between taking advantage of the reduced “minimum amount” due date to remove
27   the account from collections, or exercising his or her §1692(g) rights to seek
28   validation of the alleged debt if he or she believes the debt is not owed. This



                                       3
                            CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.4 Page 4 of 12



 1
     overshadows and contradicts the 30 day dispute notice as no such requirement is
 2
     mandated upon consumers per §1692(g).
 3
           12.    Defendant’s attempt to blur this violation of law by advising a
 4
     consumer that AFTER payment is made, he or she can still dispute the debt does
 5
     not absolve Defendant from liability. Defendant’s correspondence overshadows a
 6
     consumer’s right to dispute or seek validation by unlawfully demanding payment
 7
     well before the thirty (30) days after receipt provided by the FDCPA.
 8
           13.    In fact, Defendant seeks to unlawfully create an incentive for a
 9
     consumer to bypass the right to dispute the debt by making the “minimum
10
     payment” due and removing the account from collections altogether. Defendant’s
11
     letter suggests to the least sophisticated consumer that disputing the debt within
12
     the thirty (30) day timeframe does not provide a consumer with the same benefit
13
     or incentive of simply making the “minimum amount due” payment.
14
           14.    Such language lead Plaintiff as well would lead the least
15
     sophisticated consumer to believe that the most prudent choice is to make the
16
     “minimum amount due” payment, before the thirty (30) day period, whether or
17
     not said consumer disputed the debt or wished to receive validation. After all, to
18
     forego the “minimum amount due” payment deadline and instead dispute the debt
19
     would guarantee that Plaintiff’s account would remain in collections, when
20
     Plaintiff could simply make a reduced payment and ensure that Defendant was to
21
     cease its collection efforts – which is all any consumer really wishes when
22
     interfacing with a collection agency.
23
           15.    Further, what Defendant fails to advise Plaintiff and other consumers
24
     in this correspondence is that once a “minimum amount due” payment is made
25
     and Defendant returns the account to the creditor client, Defendant does not have
26
     an obligation to respond to a consumer’s dispute and/or request for validation as
27
     Defendant is no longer collecting on the alleged debt – thus, the prohibitive bar
28
     on collecting the debt when failing to respond to a consumer’s request for


                                        4
                             CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.5 Page 5 of 12



 1
     validation is of no consequence to Defendant as Defendant will no longer be
 2
     collecting the debt. This is a fact that Defendant is unquestionably aware of when
 3
     drafting and sending out these form correspondences.
 4
           16.    The Letter is an example of form letters, substantially similar to
 5
     hundreds if not thousands of letters sent to consumers across the country.
 6
                           CLASS ACTION ALLEGATIONS
 7
           The Class
 8
           17.    Plaintiff brings this case as a class action pursuant to Rules 23 of the
 9
     Federal Rules of Civil Procedure on behalf of herself and all others similarly
10
     situated.
11
           18.     Plaintiffs seek to represent a class defined as:
12
                   All consumers in the United States who were sent a
13
                   letter that is identical to or is substantially the
14                 same form as the Letter by or on behalf of
                   Defendant, which seeks to collect an alleged
15
                   consumer debt, within one year prior to the filing of
16                 this action and which was not returned as
17
                   undeliverable.

18   D.     Numerosity
19         19.     The Letters are mass-mailed form letters that Defendant sends out
20   to thousands of consumers in nationwide. Therefore, the members of the class are
21   believed to be so numerous that joinder of all members is impractical.
22         20.      Upon information and belief, Defendant sent or caused to be sent
23   thousands of similar deceptive Letters to consumers.
24         21.     The exact numbers and identities of class members are unknown at
25   this time and can only be ascertained through discovery. Identification of the
26   class members is a matter capable of ministerial determination from Defendant’s
27   records.
28         22.      Plaintiff reasonably believes that there are thousands of consumers
     who are members of the class.

                                        5
                             CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.6 Page 6 of 12



 1
     E.    Common Questions of Law and Fact
 2
           23.          There are common questions of law and fact raised in this
 3
     Complaint which predominate over any questions affecting only individual class
 4
     members.
 5
           24.          The questions of law and fact common to the Class concern
 6
     whether Defendant’s practice of transmitting communications to consumers in the
 7
     form of the Letter constitutes conduct which violates the FDCPA.
 8
           25.          The following questions of law and fact common to the Class
 9
     members are ripe for determination and are raised herein:
10
                  a.        Did Defendant violate 15 U.S.C. §1692g(b) by engaging in
11
                  conduct that overshadowed or was inconsistent with the disclosure
12
                  of the consumer’s right to dispute the debt or request the name and
13
                  address of the original creditor (i.e., validation of debt)?
14
     F.    Typicality
15
           26.      Plaintiff’s claims are typical of the claims of the class members’
16
     since each of the claims arises from receipt of a letter substantially similar to the
17
     Letter sent to him by Defendant.
18
     G.    Protecting the Interests of the Class Members
19
           27.         Plaintiff will fairly and adequately represent the class members’
20
     interests, all of whom are victims of Defendant’s unlawful and wrongful conduct.
21
           28.         All of the class members’ claims arise from the very course of
22
     conduct and specific activities complained of herein and require application of
23
     the same legal principles.
24
           29.      Plaintiff has retained counsel experienced in bringing class actions
25
     and debt collection abuse claims and who stands ready, willing and able to
26
     represent the class.
27

28




                                          6
                               CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.7 Page 7 of 12



 1
     H.     Proceeding Via Class Action is Superior and Advisable
 2
            30.   A class action is superior to other available methods for the
 3   fair   and    efficient adjudication of the controversy. Congress specifically
 4   provided, at 15 U.S.C. 1692k, for the commencement of class actions as a
 5   principal means of enforcing the FDCPA.
 6          31.   Absent a class action, most members of the class would find the cost
 7   of litigating their claims to be prohibitive and, therefore, would have no effective
 8   remedy at law.
 9          32.   The members of the class are generally unsophisticated individuals,
10   whose rights will not be vindicated in the absence of a class action.
11          33.   The class treatment of common questions of law and fact is also
12   superior to multiple individual actions or piecemeal litigation in that it
13   conserves the resources of the court and the litigants and promotes
14   consistency and efficiency of adjudication.
15          34.   Prosecution of separate actions could result in inconsistent or
16   varying adjudications with respect to individual class members that would
17   establish incompatible standards of conduct for Defendant and other debt
18   collectors. Conversely, adjudications with respect to individual class members
19   would be dispositive of the interest of all other class members.
20          35.   The amount of money at issue is such that proceeding by way of a
21   class action is the only economical and sensible manner in which to vindicate the
22   injuries sustained by Plaintiff and the other members of the Class.
23   I.     Plaintiff and the Putative Class Have Article III Standing
24          36.    As a result of Defendant’s alleged violations of law by sending these
25   form letters to Plaintiff and other similarly situated consumers without the
26   requisite disclosures as mandated by the FDCPA, Defendant caused Plaintiff and
27   the putative class members harm and/or injury such that Article III standing is
28   satisfied in at least the following, if not more, ways:


                                         7
                              CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.8 Page 8 of 12



 1
                a. Invading Plaintiff’s and the putative class’ right to specific
 2              information mandated by the FDCPA to be provided by Defendant
 3              in each initial collection communication, including Plaintiff’s and
 4              the putative class’ right to dispute the alleged debt and/or request
 5              validation regardless of Defendant’s demand for payment within the
 6              same time frame;
 7              b. Engaging in the unfair business practice of intentionally, falsely
 8              and deceptively depriving or interfering with Plaintiff’s and the
 9              putative class’ right to specific information mandated by the FDCPA
10              to be provided by Defendant in each initial collection
11              communication, including Plaintiff’s and the putative class’ right to
12              dispute the alleged debt and/or request validation regardless of
13              Defendant’s demand for payment within the same time frame;
14              c. Impermissibly causing Plaintiff and the putative class confusion
15              and/or lack of knowledge and information such as to be provided by
16              Defendant in each initial collection communication, including
17              Plaintiff’s and the putative class’ right to dispute the alleged debt
18              and/or request validation regardless of Defendant’s demand for
19              payment within the same time frame;
20              d. Causing Plaintiff and the putative class to expend needless time in
21              receiving, researching and attempting to clarify and/or clearly
22              explain information be provided by Defendant in each initial
23              collection communication, including Plaintiff’s and the putative
24              class’ right to dispute the alleged debt and/or request validation
25              regardless of Defendant’s demand for payment within the same time
26              frame.
27

28




                                      8
                           CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.9 Page 9 of 12



 1
                                        COUNT I
 2
             VIOLATIONS OF FDCPA SECTION 15 U.S.C. § 1692G(B)
 3
           37.     Each and every allegation contained in paragraphs 1 through 36 of
 4
     this Complaint is repeated, realleged and incorporated herein by reference.
 5
           38.   FDCPA, 15 U.S.C. § 1692g, provides in relevant part:
 6
                  (a) Notice of debt; contents
 7
                 Within five days after the initial communication with
 8               a consumer in connection with the collection of any
 9
                 debt, a debt collector shall, unless the following
                 information is contained in the initial communication
10               or the consumer has paid the debt, send the
11               consumer a written notice containing—
12
                 (b) Disputed Debts
13

14
                 If the consumer notifies the debt collector in writing
                 within the thirty day period described in subsection
15               (a) of this section, that the debt, or any portion
16               thereof, is disputed, or that the consumer requests the
                 name and address of the original creditor, the debt
17
                 collector shall cease collection of the debt, or any
18               disputed portion thereof, until the debt collector
                 obtains verification of the debt or a copy of a
19
                 judgment, or the name and address of the original
20               creditor, and a copy of such verification and
21
                 judgment, or name and address of the original
                 creditor, is mailed to the consumer by the debt
22               collector. Collection activities and communications
23               that do not otherwise violate this subchapter may
                 continue through the 30-day period referred to in
24
                 subsection (a) unless the consumer has notifed the
25               debt collector that the debt, or any portion of the
26
                 debt, is disputed, or that the consumer requests the
                 name and address of the original creditor. Any
27               collection activities and communication during the
28               30-day period may not overshadow or be
                 inconsistent with the disclosure of the consumer’s


                                       9
                            CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.10 Page 10 of 12



 1                  right to dispute the debt or request the name and
 2                  address of the original creditor.
 3
           39.      The Letter overshadows the disclosure of the consumer’s rights to
 4
     dispute the date and therefore violates 15 U.S.C. § 1692g(b).
 5
           40.      Defendant’s conduct also constitute violations of § 1692e and
 6
     1692e(10) of the FDCPA as such conduct is false, deceptive and misleading in
 7
     nature.
 8
           41.      By virtue of the foregoing, Plaintiff and the putative class are
 9
     entitled to recover damages as prayed for herein.
10
                                   PRAYER FOR RELIEF
11
           Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
12
     Class members the following relief against Defendant:
13
                 a. That this action be certified as a class action on behalf of The Class,
14
                    Plaintiff be appointed as the representative of The Class, and that
15
                    Plaintiff’s Counsel be appointed as Class Counsel;
16
                 b. For statutory damages up to $1,000.00 per named class member, and
17                  $500,00.00 or 1% of Defendant’s net worth for the consumer class
18                  members, whichever is the lesser, pursuant to 15 U.S.C. § 1692k;
19               c. For reasonable attorneys’ fees and costs of suit;
20               d. For such further relief as this Court deems necessary, just, and
21                  proper.
22                               DEMAND FOR JURY TRIAL
23         Please take notice that Plaintiff demands a trial by jury in this action.
24

25   Date: May 21, 2019                       MARTIN & BONTRAGER, APC
26                                                 By:/s/ Nicholas J. Bontrager
27                                                       Nicholas J. Bontrager
28                                                       Attorneys for Plaintiff


                                          10
                               CLASS ACTION COMPLAINT
     Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.11 Page 11 of 12



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                  EXHIBIT A
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     11
                          CLASS ACTION COMPLAINT
Case 3:19-cv-00954-CAB-BGS Document 1 Filed 05/22/19 PageID.12 Page 12 of 12
